Citation Nr: 1128476	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  09-50 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for status post fracture of the right third toe, status post right first metatarsophalangeal joint surgery with residual of hallux rigidus, post surgical numbness of the fourth and fifth toes, chronic forefoot pain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in December 2009.

The January 2009 rating decision assigned a disability rating of 30 percent for the period from February 12, 2008 through October 29, 2008, a disability rating of 100 percent for the period from October 30, 2008 through December 31, 2008, and a disability rating of 10 percent for the period from January 1, 2009.  As the maximum schedular rating was not assigned, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  However, the Board notes that since the Veteran was granted the full benefit she sought for the period from October 30, 2008 through December 31, 2008, this period of time is not on appeal.  Id.

In July 2009, the Veteran testified at an RO hearing, as well as at a Board hearing before the undersigned Veterans Law Judge in September 2010.  Transcripts of these proceedings are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that the severity of her service-connected status post fracture of the right third toe, status post right first metatarsophalangeal joint surgery with residual of hallux rigidus, post surgical numbness of the fourth and fifth toes, chronic forefoot pain warrants a higher disability rating.

In June 2009, the Veteran was afforded a VA medical examination in connection with this appeal.  A VA podiatry consultation treatment record from July 2010 states that the Veteran received orthoses, had followed through with a prosthetist and had had minimal symptoms.  It was noted that the Veteran had no pain, and was ambulatory without restriction.  The Veteran was assessed with satisfactory postoperative total joint replacement, right first metatarsophalangeal joint.

At the September 2010 hearing, the Veteran testified that her right foot disability had increased in severity over the past year.  In this regard, the Veteran testified that her symptoms included pain, instability, limited range of motion, swelling, and numbness.  She also testified that she wears special shoes and takes medication.  She testified that her disability limited her activities of daily living.  In support of her claim, the Veteran submitted a letter from a VA physician, dated in September 2010.  The letter states that, since the October 2008 surgery, the Veteran had severe limitation of right hallux dorsiflexion to only 15 degrees, which severely limited her ambulation in a normal fashion and her activity level.  The physician stated that the Veteran was restricted from any high impact activity, long term standing or walking, going up and down steps, and going barefoot.

Under the circumstances, the Board finds that another VA examination is appropriate to ensure that the service-connected disability is accurately rated.  

Lastly, in light of the need to return the case for additional development, the AMC/RO should obtain any missing VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the VA Southern Nevada Healthcare System since August 2010.

2.  Then, the Veteran should be afforded an appropriate VA examination to determine the severity of her service-connected right foot disability (status post fracture of the right third toe, status post right first metatarsophalangeal joint surgery with residual of hallux rigidus, post surgical numbness of the fourth and fifth toes, chronic forefoot pain).  It is imperative that the claims folder be reviewed in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.

3.  To avoid further remand, the AMC/RO should review the examination report obtained and ensure that the requested findings have been reported.

4.  After completion of the above and any further development deemed necessary, the AMC/RO should review the record and determine whether a higher rating is warranted.  Then, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


